DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 11, 13, and 14; added new claim 21, and filed two affidavits under 37 CFR 1.130(b). 
The 102(a)(1) rejection previously presented in the Non-Final Rejection of 03/29/2021 made in view of Jin “A vibration-assisted method to reduce separation force for stereolithography” is withdrawn in view of the affidavits made by co-inventors Jie Jin and Yong Chen. 

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the vibratory source.” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liravi (“Separation force analysis and prediction based on cohesive element model for constrained-surface Stereolithography processes.” Computer-Aided Design. 69 (2015) 134–142) in view of Lawton (EP0467100) and Nishida (PG-PUB 2020/0324466). 
Regarding claim 11, Liravi teaches a process of constrained-surface (bottom-up) projection-based stereolithography (Figure 2b and 3), comprising the steps of: 

separating a build surface of the build part a distance from a coated vat-bottom (i.e., constrained surface) to form a gap having a gap thickness (Page 135); 
populating the gap thickness with a resin (Page 135);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Page 135); and 
moving the stage to separate the build surface from the vat bottom (Page 135 and Figure 2).

Liravi teaches significant pulling-up forces to separate the cured part from the bottom surface of the resin vat after each layer is cured which may cause breaking or 

Liravi does not explicitly teach vibrating the constrained surface using a piezoelectric actuator, an audio speaker, or a vibratory motor.

 Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and Figures 1 and 2): 
separating a stage of the build part a distance from a transparent barrier to form a gap having a gap thickness (Figure 1, items 41 and 45 and Col 7, Ln 35-58 and Col 11, Ln 13-23); 
populating the gap thickness with a resin (Col 11, Ln 13-23);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Col 6, Ln 17-35); and 
activating a moving means in the form of pulses for controllably moving the transparent barrier relative to the stage to destroy adhesion between the transparent barrier and stage (Col 8, Ln 7-16 and Col 10, Ln 24-55). 
Lawton teaches gradually breaking the bonds segment by segment between a transparent barrier and cured layer to improve flatness, accuracy and integrity (Col 3, Ln 50- Col 4, Ln 12).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Livari with a step of applying pulsational motion to the constrained surface as the cured layer is being removed from vat bottom to destroy adhesion between the cured layer and constrained surface as taught by Lawton and avoid deformation as desired by Livari. 

Nishida teaches a process of additive manufacturing, comprising a step of applying vibration with the attachment of a piezo actuator onto the device or substrate for dewetting, or separating the cured solid polymer from the inert immiscible liquid (Figure 14 and [0109]-[0111]). 


Regarding claim 12, Liravi in view of Lawton and Nishida teaches the process as applied to claim 11, further comprising reducing the gap between the transparent barrier and stage to a desired layer thickness (Liravi, Page 135).  

Regarding claim 13, Liravi in view of Lawton and Nishida teaches the process as applied to claim 11, wherein the stage is moved away from the coated vat bottom (Liravi, Figure 3) and the vat bottom is moved in a pulsed motion (Lawton, Col 8, Ln 7-16 and Col 10, Ln 24-55). 
While Liravi in view of Lawton and Nishida does not explicitly teach applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface, one of ordinary skill in the art would have recognized that a mere rearrangement of the order of steps of the prior art is within the skills of one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to modify the order of steps performed such that the stage is moved right before the vibration of the vat bottom is activated. 

Regarding claim 14, Liravi in view of Lawton and Nishida teaches the process as applied to claim 11, wherein the stage is moved away from the coated vat bottom (Liravi, Figure 3) and the vat bottom is moved in a pulsed motion (Lawton, Col 8, Ln 7-16 and Col 10, Ln 24-55). 
While Liravi in view of Lawton and Nishida does not explicitly teach applying a separating load to a build platform while vibrating the constrained surface, one of ordinary skill in the art would have recognized that a mere rearrangement of the order of steps of the prior art, without new or unexpected results, is within the skills of one of 

Regarding claim 15, Liravi in view of Lawton and Nishida teaches the process as applied to claim 11, wherein the light source and the constrained surface are oriented to perform a bottom-up stereolithography process (Liravi, Figure 3).


Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liravi (“Separation force analysis and prediction based on cohesive element model for constrained-surface Stereolithography processes.” Computer-Aided Design. 69 (2015) 134–142) in view of Lawton (EP0467100) and Litwhiler (“A Custom Vibration Test Fixture Using a Subwoofer.”  Proceedings of the 2011 IAJC-ASEE International Conference). 
Regarding claim 11 and 21, Liravi teaches a process of constrained-surface (bottom-up) projection-based stereolithography (Figure 2b and 3), comprising the steps of: 
separating a build surface of the build part a distance from a coated vat-bottom (i.e., constrained surface) to form a gap having a gap thickness (Page 135); 
populating the gap thickness with a resin (Page 135);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Page 135); and 
moving the stage to separate the build surface from the vat bottom (Page 135 and Figure 2).

Liravi teaches significant pulling-up forces to separate the cured part from the bottom surface of the resin vat after each layer is cured which may cause breaking or significant deformation of the cured part when the platform moves up during the fabrication process (Page 135 and Figure 2). 



 Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and Figures 1 and 2): 
separating a stage of the build part a distance from a transparent barrier to form a gap having a gap thickness (Figure 1, items 41 and 45 and Col 7, Ln 35-58 and Col 11, Ln 13-23); 
populating the gap thickness with a resin (Col 11, Ln 13-23);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Col 6, Ln 17-35); and 
activating a moving means in the form of pulses for controllably moving the transparent barrier relative to the stage to destroy adhesion between the transparent barrier and stage (Col 8, Ln 7-16 and Col 10, Ln 24-55). 
Lawton teaches gradually breaking the bonds segment by segment between a transparent barrier and cured layer to improve flatness, accuracy and integrity (Col 3, Ln 50- Col 4, Ln 12).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Livari with a step of applying pulsational motion to the constrained surface as the cured layer is being removed from vat bottom to destroy adhesion between the cured layer and constrained surface as taught by Lawton and avoid deformation as desired by Livari. 

Litwhiler teaches many engineering applications use a source of controlled vibrational excitation, and a very useful vibration test fixture can be created by modifying a subwoofer to include a table area to which a reference accelerometer and the component under test can be mounted (Abstract and Figure 1). 
Lawton and Litwhiler both discuss applying vibrational forces. One of ordinary skill in the art would have recognized that utilizing a subwoofer speaker as a source of controlled vibration is a common technique used in many engineering applications, as . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742